[Cite as Aloi v. Enlow, 2014-Ohio-3448.]
                                   IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                     PORTAGE COUNTY, OHIO



JOSEPH R. ALOI,                                 :     MEMORANDUM OPINION

                Plaintiff-Appellant,            :
                                                      CASE NO. 2014-P-0022
       - vs -                                   :

JUDGE JOHN A. ENLOW, IN OFFICIAL                :
AND IN HIS INDIVIDUAL CAPACITY, et al.,
                                                :

                Defendants-Appellees.           :



Civil Appeal from the Court of Common Pleas, Case No. 2014 CV 00004.

Judgment: Appeal dismissed.


Joseph R. Aloi, pro se, 7807 State Route 303, Windham, OH 44288 (Plaintiff-Appellant).

Kimberly V. Riley and Lisa M. Zaring, Montgomery, Rennie & Jonson, LPA, 36 East
Seventh Street, Suite 2100, Cincinnati, OH 45202-4413 (For Defendant-Appellee, Judge
John A. Enlow, in his official and individual capacity).

Victor V. Vigluicci, Portage County Prosecutor, and Allison B. Manayan, Assistant
Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Defendant-Appellee,
Magistrate Kent Graham, in his official capacity).

Richard T. Miller and Theodore P. Mattis, Vorys, Sater, Seymour and Pease, LLP, 52
East Gay Street, P.O. Box 1008, Columbus, OH 43216-1008 (For Defendants-
Appellees, John Keller, Michael S. Gordon, John Walter Solomon, and Mitch Fitch).



THOMAS R. WRIGHT, J.

        {¶1}    On May 13, 2014, appellant, Joseph R. Aloi, pro se, filed a notice of

appeal from the March 25, 2014 and May 2, 2014 entries of the Portage County Court

of Common Pleas.
       {¶2}   On June 12, 2014, appellees, Judge John A. Enlow, in his official and

individual capacity, Magistrate Kent Graham, in his official capacity, John Keller,

Michael S. Gordon, John Walter Solomon, and Mitch Fitch, filed a motion to dismiss the

appeal for lack of a final appealable order. In their motion, appellees assert that the

March 25, 2014 and May 2, 2014 entries are not final appealable orders and are not

proper for appellate review.

       {¶3}   The docket in this case reveals that Mr. Aloi filed a complaint against

appellees which involved a 2009 case and a 2013 case. All of the appellees filed a

motion to dismiss the complaint in the trial court, which remains pending. However, the

trial court issued orders which Mr. Aloi is appealing. In the March 25 entry, the trial

court ordered that any subpoenas issued by any party be reviewed by the court prior to

the clerk issuing the subpoena. In the May 2 entry, the trial court denied Mr. Aloi’s

motion to enlarge time.

       {¶4}   We must determine whether the order appealed from is a final appealable

order. According to Section 3(B)(2), Article IV of the Ohio Constitution, a judgment of a

trial court can be immediately reviewed by an appellate court only if it constitutes a “final

order” in the action. Estate of Biddlestone, 11th Dist. No. 2010-T-0131, 2011-Ohio-

1299, ¶ 3. If a lower court’s order is not final, a reviewing court has no jurisdiction to

review the matter and the matter must be dismissed. Gen. Acc. Ins. Co. v. Ins. of N.

Am., 44 Ohio St. 3d 17, 20 (1989). For a judgment to be final and appealable, it must

satisfy the requirements of R.C. 2505.02 and if applicable, Civ.R. 54(B).

       {¶5}   Pursuant to R.C. 2505.02(B), there are seven categories of a “final order,”

and if the judgment of the trial court satisfies any of them, it will be deemed a “final

order” and can be immediately appealed and reviewed by a court of appeals. R.C.

2505.02(B) states that:


                                             2
       {¶6}   “An order is a final order that may be reviewed, affirmed, modified, or

reversed, with or without retrial, when it is one of the following:

       {¶7}   “(1) An order that affects a substantial right in an action that in effect

determines the action and prevents a judgment;

       {¶8}   “(2) An order that affects a substantial right made in a special proceeding

or upon a summary application in an action after judgment;

       {¶9}   “(3) An order that vacates or sets aside a judgment or grants a new trial;

       {¶10} “(4) An order that grants or denies a provisional remedy and to which both

of the following apply:

       {¶11} “(a) The order in effect determines the action with respect to the

provisional remedy and prevents a judgment in the action in favor of the appealing party

with respect to the provisional remedy.

       {¶12} “(b) The appealing party would not be afforded a meaningful or effective

remedy by an appeal following final judgment as to all proceedings, issues, claims, and

parties in the action.

       {¶13} “(5) An order that determines that an action may or may not be maintained

as a class action;

       {¶14} “(6) An order determining the constitutionality of any changes to the

Revised Code * * *;

       {¶15} “(7) An order in an appropriation proceeding * * *.”

       {¶16} For R.C. 2505.02(B)(1) to apply to the appealed entries, they must affect a

substantial right, determine the action, and prevent further judgment. In the instant

matter, the two orders involved in this appeal do not fit into this category. Mr. Aloi is

appealing an entry relating to the review of discovery and an entry denying his motion

for enlargement of time to amend his pleading.


                                              3
      {¶17} Generally, discovery issues are interlocutory in nature and a trial court’s

judgment regarding these issues does not constitute a final and appealable order. See

Stewart v. Siciliano, 11th Dist. No. 2011-A-0042, 2012-Ohio-6123.

      {¶18} For R.C. 2505.02(B)(2) to apply, the order under review must be made in

a special proceeding, which is defined as “an action or proceeding that is specially

created by statute and that prior to 1853 was not denoted as an action at law or a suit in

equity.” R.C. 2505.02(A)(2). This matter does not involve a special proceeding in the

context of final appealable orders. Thus, R.C. 2505.02(B)(2) does not apply.

      {¶19} In addition, it is clear that neither the March 25, 2014, nor the May 2, 2014

entries vacate a judgment, grant a provisional remedy, deal with a class action,

determine the constitutionality of Am. Sub. S.B. 281 or Sub. S.B. 80, or deal with an

appropriation proceeding. Therefore, R.C. 2505.02(B)(3)-(7) do not apply.

      {¶20} Here, in the March 25, 2014 entry, the trial court simply ordered that any

subpoenas issued be reviewed by the court prior to being issued. Therefore, that entry

is an interlocutory order and is not final. Furthermore, the May 2, 2014 order denied Mr.

Aloi’s motion for enlargement of time, which is also interlocutory and not final. This

appeal has been filed prematurely. Mr. Aloi will have a meaningful and effective remedy

by means of an appeal once a final judgment is reached. See Children’s Hosp. Med.

Ctr. v. Tomaiko, 11th Dist. No. 2011-P-0103, 2011-Ohio-6838, at ¶ 5.

      {¶21} Based on the foregoing, appellees’ motion to dismiss this appeal is hereby

granted, and the appeal is dismissed for lack of a final appealable order.

      {¶22} Appeal dismissed.


TIMOTHY P. CANNON, P.J.,

DIANE V. GRENDELL, J.,

concur.

                                            4